Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION

                                          No. 04-21-00473-CV

                    IN THE INTEREST OF Z.I.E.C.H. and L.J.C.H.-C., Children

                      From the 224th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2020-PA-01727
                             Honorable Kimberly Burley, Judge Presiding

Opinion by:       Rebeca C. Martinez, Chief Justice

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Beth Watkins, Justice

Delivered and Filed: March 23, 2022

AFFIRMED; MOTION TO WITHDRAW DENIED

           Appellant J.H., Sr. (“Father”) appeals the trial court’s order terminating his parental rights

to his children Z.I.E.C.H. and L.J.C.H.-C. Father’s court-appointed appellate counsel filed a

motion to withdraw and a brief containing a professional evaluation of the record, concluding there

are no arguable grounds for reversal of the termination order. The brief satisfies the requirements

of Anders v. California, 386 U.S. 738 (1967). See In re P.M., 520 S.W.3d 24, 27 n.10 (Tex. 2016)

(per curiam) (recognizing that Anders procedures apply in parental termination cases).

Additionally, counsel represents that he provided Father with a copy of the brief and the motion to

withdraw, advised Father of his right to review the record and file his own brief, and informed

Father how to obtain a copy of the record, providing him with a form motion for access to the
                                                                                       04-21-00473-CV


appellate record. We issued an order setting a deadline for Father to file a pro se brief. However,

Father did not request the appellate record or file a pro se brief.

       After reviewing the appellate record and appointed counsel’s brief, we conclude no

plausible grounds exist for reversal of the termination order. Accordingly, we affirm the trial

court’s termination order. We deny counsel’s motion to withdraw because it does not show good

cause for withdrawal. See id. at 27 & n.7 (holding that counsel’s obligations in a parental

termination case extend through exhaustion or waiver of all appeals and that withdrawal should be

permitted by a court of appeals “only for good cause” (citing TEX. R. CIV. P. 10)).

                                                   Rebeca C. Martinez, Chief Justice




                                                 -2-